Appeal by the defendant from a judgment of the Supreme Court, Queens County (Fisher, J.), rendered November 15, 2000, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Finnegan, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
*405Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the hearing record does not support a finding that the seizure of bloody clothing from his person was the fruit of an arrest made without probable cause on an unrelated charge (see People v Milaski, 62 NY2d 147). Thus, suppression of the clothing on such ground was properly denied. Ritter, J.P., Krausman, McGinity and Luciano, JJ., concur.